DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No claims have been amended, added, or cancelled and is acknowledged by the examiner. 
Claims 1-6 and 8-12 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Lehrman fails to cure the deficiencies of Spahn. Lehrman only discloses the use of magnet between an inner and outer portion. Moreover, Spahn discloses a Velcro fastening arrangement which necessitates adjacent portions of the wings (i.e. upper portion of one wing and lower portion of the other wing) to comprise a Velcro element to form the necessary coupling. In contrast, the present invention requires the fastener of one wing to be disposed on the upper side thereof and the fastener of the opposing wing to also be on the upper side thereof. This is to ensure that the fastening elements are maintained spaced from the patient limb. This is important as a contact with a patient skin can result in ulcers and sores. 
Examiner’s response: Lehrman discloses a magnetic fastening arrangement between an inner and outer portion, but also discloses a magnetic fastening arrangement between a pair of gloves, so that they may be attached together to form the necessary coupling and thus the combination of Spahn in view of Lehrman reads on the claims as the magnetic fasteners are replacing the Velcro fastening arrangement of Spahn for the necessary coupling. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fasteners of each wing being disposed on upper sides thereof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims states that the first fastener is on a second layer and the second fastener is on a respective second layer, and that the first and second fasteners are detachably coupled together by contacting the first layer of the first fastening portion on top of the second layer of the second fastening portion and vice versa. The claim does not state that both of the fasteners are disposed on upper sides of the respective wings. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn et al. (referred to as “Spahn”) (US 2012/0253250 A1) in view of Lehrman (US 2013/0326789 A1).
Regarding claim 1, Spahn discloses a limb support fastening arrangement (8, 13, 14, 18, 19) for fastening a limb support (1) to a limb of a wearer (see Figs. 6-8 and [0022]; foot sole cushion 8 is an adjustable and inflatable two-part cushion that is mated via hook and loop fasteners 13, 14 for the foot/lower leg of a user, and thus is a limb support fastening arrangement), the arrangement (8, 13, 14, 18, 19) comprising: a first wing portion (18) (see Fig. 8; foot chamber cushion 18 projects or juts outward from main chamber 6 and side 16); a second wing portion (19) (see Fig. 8; foot chamber cushion 19 projects or juts outward from main chamber 6 and side 17); a first fastening portion (8) extending outwardly away from the first wing portion (18) (see Fig. 8; foot sole cushion 8 on the left side is a first fastening portion as foot sole cushion 8 has hook and loop fastener 13 to fasten the cushion, and foot sole cushion 8 extends outwardly away from foot chamber cushion 18 as seen in Fig. 8); and a second fastening portion (8) extending outwardly away from the second wing portion (19) (see Fig. 9; foot sole cushion on the right side is a second fastening portion as foot sole cushion 8 on the right side has hook and loop fastener 14, see Fig. 7, to fasten the cushion, and foot sole cushion 8 extends outwardly away from foot chamber cushion 19 as seen in Fig. 8),
the first fastening portion (8) comprising an inflatable chamber comprising a first and second layer, with the first layer being disposed upon the second layer and the first and second layers bonded together to form the inflatable chamber (see [0016] and Figs. 6-8; foot sole cushion 8 on the left side is the first fastening portion and comprises an inflatable chamber with a first layer and a second layer, as inflatable foot cushion 1 is formed from two pliable plastic sheets that have been joined together by conventional means to form novel inflatable chambers, thus the first sheet is a first layer and the second sheet is a second layer, and the first layer is disposed upon the second layer and are bonded or joined together to form the left inflatable foot sole cushion 8 on the left side), and a first fastener (13) on the second layer, the first layer being arranged in use, to extend proximate the limb of the wearer (see Figs. 6-8 and 1; inflatable foot sole cushion 8 has a hook and loop fastener 13 disposed on the second layer, as seen in Fig. 8, and the first layer is arranged in use to extend proximate or near the limb of the wearer, see Fig. 1 where the top or first layer of inflatable foot sole cushion 8 is proximate or near the foot/lower leg of the wearer),
the second fastening portion (8) comprising an inflatable chamber comprising a first and second layer, with the first layer being disposed upon the second layer and the first and second layers bonded together to form the inflatable chamber (see [0016] and Figs. 6-8; foot sole cushion 8 on the right side is the second fastening portion and comprises an inflatable chamber with a first layer and a second layer, as inflatable foot cushion 1 is formed from two pliable plastic sheets that have been joined together by conventional means to form novel inflatable chambers, thus the first sheet is a first layer and the second sheet is a second layer, and the first layer is disposed upon the second layer and are bonded or joined together to form the right inflatable foot sole cushion 8 on the right side), and a second fastener (14) on the second layer, the first layer being arranged in use, to extend proximate the limb of the wearer (see Figs. 6-8 and 1; inflatable foot sole cushion 8 on the right side in Fig. 8 has hook and loop fastener 14 on the second layer of the second fastening portion 8, and the first layer being arranged in use to extend proximate or near the foot/lower leg of the wearer as seen in Fig. 1),
wherein each of the first fastener (13) and the second fastener (14) is disposed on the respective second layer and the first fastener (13) is arranged to detachably couple with the second fastener (14) to detachably couple the first fastening portion (8 on the left side) and the second fastening portion (8 on the right side) (see Modified Fig. 6 of Spahn; hook and loop fasteners 13, 14 are disposed on the respective second layer, and hook and loop fastener 13 is arranged to detachably couple with hook and loop fastener 14 to detachably couple the inflatable foot sole cushion 8 on the left side in Fig. 8 and the inflatable foot sole cushion 8 on the right side in Fig. 8, also see Figs. 6-7), by contacting the first layer of the first/second fastening portion (8 on the left side/8 on the right side) on top of the second layer of the second/first fastening portion (8 on the right side/8 on the left side) thus preventing the first fastener (13) and the second fastener (14) from coming into contact with the skin of the wearer of the limb support (1) by virtue of the inflatable chamber (see Figs. 6-8 and Fig. 1; the first layer of the first inflatable foot sole cushion 8 from the left side in Fig. 8 contacts and is placed on top of the second layer of the inflatable foot sole cushion 8 from the right side in Fig. 8 via hook and loop fasteners 13, 14, thus preventing the first fastener 13 and second fastener 14 from coming into contact with the skin of the wearer of inflatable foot cushion 1, and the opposite way as well). 
Spahn does not disclose wherein each of the first fastener and second fastener is disposed in a corresponding pocket. 
However, Lehrman teaches an analogous fastening arrangement (12) wherein each of the first fastener (12) and the second fastener (12) is disposed in a corresponding pocket (definition of pocket: any pouchlike receptacle, compartment, hollow, or cavity, https://www.dictionary.com/browse/pocket, thus see Figs. 5-6 and [0022]; magnet portion 12 may be a plurality of magnets and are attached between the outer surface of liner portion 10 and the inside surface of outer portion 11 of each glove, and thus creating a corresponding pocket or hollow compartment used to hold the magnetic fasteners), providing to further strengthen the connection between the target or fastening sites (see [0022]) and is more aesthetically pleasing as it is not visible on the outside. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced each of the hook and loop fastening material 13, 14 of Spahn each with a plurality of magnetic fasteners that are embedded to form a pocket as taught by magnet portion 12 of Lehrman to have provided an improved limb support device with a plurality of magnetic fasteners to further strengthen the connection between the target or fastening sites (see [0022]) and is more aesthetically pleasing as it is not visible on the outside and provides the same coacting and mating releasable fasteners. 

    PNG
    media_image1.png
    480
    689
    media_image1.png
    Greyscale

Modified Fig. 6 of Spahn. 
Regarding claim 2, Spahn in view of Lehrman discloses the invention as discussed in claim 1. Spahn in view of Lehrman further discloses wherein the chamber of the first and second fastening portion (8 on the left side in Fig. 8, 8 on the right side in Fig. 8 of Spahn) are arranged in fluid communication (see Fig. 8 and [0016] of Spahn; all of the air inflatable chambers shown in Fig. 8 of Spahn are in fluid communication with each other, except for air inflatable chamber 10 of Spahn, thus inflatable foot sole cushion 8 of Spahn on the left and right sides of Fig. 8 are arranged in fluid communication via foot chamber cushion 18, 19 of Spahn).
Regarding claim 3, Spahn in view of Lehrman disclose the invention as discussed in claim 1. Spahn in view of Lehrman further discloses a plurality of first and second fasteners (12 of Lehrman) disposed proximate the second layer of at least one of the first and second fastening portions (8 on the left side in Fig. 8 of Spahn, 8 on the right side in Fig. 8 of Spahn), respectively (as previously modified above (see claim 1), hook and loop fasteners 13, 14 of Spahn have been replaced to be a plurality of magnetic fasteners 12 of Lehrman, see Fig. 6 of Lehrman, and thus a plurality of magnetic fasteners are disposed proximate or near the second layer of both the first and second fastening portions of Spahn).
Regarding claim 4, Spahn in view of Lehrman disclose the invention as discussed in claim 1. Spahn in view of Lehrman further discloses a plurality of first and second fasteners (12 of Lehrman) disposed proximate the second layer of the first and second fastening portions (8 on the left side in Fig. 8 of Spahn, 8 on the right side in Fig. 8 of Spahn), respectively (as previously modified above (see claim 1), hook and loop fasteners 13, 14 of Spahn have been replaced to be a plurality of magnetic fasteners 12 of Lehrman, see Fig. 6 of Lehrman, and thus a plurality of magnetic fasteners are disposed proximate or near the second layer of both the first and second fastening portions of Spahn).
Regarding claim 5, Spahn in view of Lehrman disclose the invention as discussed in claim 3. Spahn in view of Lehrman further discloses wherein the plurality of first fasteners (12 of Lehrman) associated with the first fastening portion are arranged in spaced relation along the first fastening portion and the plurality of second fasteners (12 of Lehrman) associated with the second fastening portion are arranged in spaced relation along the second fastening portion (see Fig. 6 of Lehrman; as previously modified above, see claim 1, magnetic fasteners 12 of Lehrman are arranged in spaced relation along first fastening portion 8 which is the foot sole cushion 8 on the left side in Fig. 8 of Spahn, and magnetic fastener 12 of Lehrman are arranged in spaced relation along second fastening portion 8 of Spahn which is the foot sole cushion 8 of Spahn on the right side in Fig. 8 of Spahn, see Modified Fig. 6 of Spahn). 
Regarding claim 6, Spahn in view of Lehrman disclose the invention as discussed in claim 5. Spahn in view of Lehrman further discloses wherein the plurality of first fasteners (12 of Lehrman) are arranged in spaced relation along a longitudinal axis of the first fastening portion (8 of Spahn) and the plurality of second fasteners (12 of Lehrman) are arranged in spaced relation along a longitudinal axis of the second fastening portion (8 of Spahn) (see Fig. 6 of Lehrman; as previously modified above, see claim 1, magnetic fasteners 12 of Lehrman are arranged in spaced relation along a longitudinal axis or are arranged so that the magnetic fasteners are running lengthwise, see Modified Fig. 8 of Spahn, as the magnetic fasteners are added to Fig. 8 of Spahn for better visual understanding and the dotted line shows the longitudinal axis of the first fastening portion of Spahn, and the magnetic fasteners 12 of Lehrman are arranged in spaced relation along a longitudinal axis of the second fastening portion of Spahn in the same fashion as the first fastening portion of Spahn), 

    PNG
    media_image2.png
    559
    735
    media_image2.png
    Greyscale

Modified Fig. 8 of Spahn.
Regarding claim 8, Spahn in view of Lehrman discloses the invention as discussed in claim 1. Spahn in view of Lehrman further discloses wherein the first and second fasteners comprise magnets (as previously modified above, see claim 1, hook and loop fasteners 13, 14 of Spahn  have been replaced to be magnetic fasteners). 
Regarding claim 9, Spahn in view of Lehrman discloses the invention as discussed in claim 1. Spahn in view of Lehrman further discloses a limb support (1 of Spahn) for supporting the limb of a wearer (see Fig. 1; inflatable foot cushion 1 of Spahn is a limb support that supports the lower leg of a wearer), the limb support (1 of Spahn) comprising a plurality of inflatable chambers arranged in fluid communication (see Fig. 8 and [0016] of Spahn; inflatable foot cushion 1 comprises a plurality of inflatable chambers 16, 17, 6, 18, 19 of Spahn which are arranged in fluid communication), and a limb support fastening arrangement according to claim 1 (see claim 1), wherein the inflatable chambers of the first and second fastening portions of the fastening arrangement are arranged in fluid communication with the inflatable chambers of the limb support (see Fig. 8 and [0016] of Spahn; the inflatable foot sole cushion 8 of Spahn on the right and left sides in Fig. 8 of Spahn are arranged in fluid communication with inflatable chambers 6, 16, 17, 18, 19 of Spahn of limb support 1 of Spahn). 
Regarding claim 10, Spahn in view of Lehrman discloses the invention as discussed in claim 9. Spahn in view of Lehrman further discloses wherein the limb support fastening arrangement is formed integrally with the limb support (1 of Spahn) (see Figs. 1 and 8 of Spahn; the limb support fastening arrangement includes inflatable foot sole cushion 8 of Spahn and this is formed integrally with inflatable foot cushion 1 of Spahn). 
Regarding claim 11, Spahn in view of Lehrman discloses the invention as discussed in claim 9. Spahn in view of Lehrman further discloses an adapter (12 of Spahn) for coupling the limb support (1 of Spahn) to a source of pressurized fluid, for inflating the limb support (1 of Spahn) (see Fig. 2 and [0016] of Spahn; inflation port 12 of Spahn is used to provide air for all of the air inflatable chambers shown in Fig. 8 of Spahn, and thus inflation port 12 of Spahn is an adapter which is capable of being attached to a source of pressurized fluid for inflation of inflatable foot cushion 1 of Spahn). 
Regarding claim 12, Spahn in view of Lehrman discloses the invention as discussed in claim 1. Spahn in view of Lehrman further discloses wherein the inflatable chamber of the first portion or the second fastening portion which overlaps the second fastening portion or the first fastening portion, respectively, becomes compressed when the first and second fasteners (13, 14 of Spahn) are coupled together (see Figs. 6-8 of Spahn; the inflatable chamber of the first fastening portion 8 on the left side in Fig. 8 of Spahn overlaps the second fastening portion 8 on the right side in Fig. 8 of Spahn, meaning both inflatable foot sole cushions 8 of Spahn overlap each other, and thus the inflatable chambers of each become compressed when the magnetic fasteners 13, 14 of Spahn, as previously modified in claim 1, are coupled together). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/             Examiner, Art Unit 3786 

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786